IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DARREN J. GANIM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4046

FLORIDA HIGHWAY SAFETY
AND MOTOR VEHICLES and
DEPARTMENT OF
FINANCIAL SERVICES,

      Appellees.

_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Darren J. Ganim, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Antony D. Constantini, Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.